Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
Claims 7-12 recite, among other things, a computer program product for information extraction, the computer program product comprising a computer readable storage medium having program coded embodied therewith. The specification differentiates between the computer readable storage medium being non-transitory and transitory. For example, at paragraph 0060 the specification says: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Thus, only non-transitory embodiments are included in the meaning of “computer readable storage medium, and claims 7-12 meet the requirement under 35 U.S.C. 101.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an artificial intelligence (AI) platform, a machine learning manager, a data selector, a director, and an applicator in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art to Ding, et al. (US Pat. Application Publication No. 2021/0271974 A1) disclose an annotation system and method for a neural network. The annotation system comprises a memory and a processor operatively coupled to the memory. The memory is configured for storing instructions to cause the process to receive information comprising a first set of unlabeled instances from at least one source; set a learning target of the information; select a second set of unlabeled instances from the first set of unlabeled instances by executing a software algorithm; and annotate the second set of unlabeled instances for generating labeled data. The software algorithm increases an efficiency of annotation in training neural networks for deep-learning-based video analysis by combining semi-supervised learning and transfer learning via a data augmentation method. The software algorithm can increase the efficiency of annotation by reducing an amount of annotation by an order of one magnitude (See the Abstract); and Zhao, et al. (US Pat. Application Publication No. 2020/0250527 A1) at paragraph 0038 state: “As another example implementation, the method for performing active learning on a dataset that includes unlabeled datapoints and labeled datapoints can have an identifier group containing at least two labels: an x-label and a y-label. The identifier group contains possible labels that could be assigned to the unlabeled datapoints or that are assigned to the labeled datapoints. Generally, an x-label and a y-label are used here to denote placeholders for any identifier (e.g., the x-label could be spam and the y-label could be ‘not spam’). In some implementations, additional labels can be used to expand the identifier group beyond binary classification (e.g., the x-label could be dog, the y-label could be cat, and the z-label could be bird). For these implementations, a machine learning model can be trained using the labeled datapoints; a confidence score for each of the unlabeled data can be determined based on confidence values output by the trained learning model (e.g., for one unlabeled datapoint the x-label is 25% and the y-label is 75%). An exploration score can also be determined for each unlabeled datapoint. A probability parameter can be used to select the unlabeled datapoint having an optimum confidence score or an unlabeled datapoint having an optimum exploration score, and the selected unlabeled datapoint can then be assigned a label from the identifier group (e.g., the x-label or the y-label). As described above, certain implementations of the method can include iterating the method to improve the machine learning model by selecting unlabeled datapoints that the classifier is more uncertain about labeling, based in part on the confidence values, to assign a label. The datapoints can be assigned a label and are then added to the labeled datapoints to retrain the machine learning model using the updated dataset”.
The instant invention is directed to a system, method, and computer program product for information extraction and annotation of data set. Upon acquisition/identifying an unlabeled data set, the instant invention applies the unlabeled data set to two or more neural models for automated annotation, including the two or more neural models preliminarily and automatically
attaching machine annotations to data elements within the unlabeled data set; and trains   a machine learning model to evaluate the attached machine annotations with respect to accuracy, including the machine learning model subjecting the attached machine annotations to an evaluation and attaching a score to each machine annotation, wherein the attached score reflects confidence of correctness of the individual machine annotations.  Thereafter, the instant invention calibrates the machine learning model, including iteratively expanding a labeled
data set with selective evaluated annotations, wherein the selective and iterative expansion leverages the score attached to individual machine annotations; and applies the iteratively expanded labeled data set to an unexplored corpus to identify matching corpus data to populated instances of the labeled data set. These elements in combination with the other elements of the claims, as defined by independent claims 1, 7, and 13 are not disclosed or fairly suggested by none of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Application Publication Numbers:  2021/0271974 and 2020/0250527.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665